Citation Nr: 1731330	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  11-21 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a disorder manifested by bilateral knee pain.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for blackouts.

7.  Entitlement to service connection for chronic fatigue syndrome (CFS), including as due to undiagnosed illness and medically unexplained chronic multisymptom illnesses.

8.  Entitlement to a gastrointestinal disability including irritable bowel syndrome (IBS) (claimed as nausea and diarrhea) including as due to undiagnosed illness and medically unexplained chronic multisymptom illnesses.

9.  Entitlement to service connection for joint pain of the right and left hands including as due to undiagnosed illness and medically unexplained chronic multisymptom illnesses.

10.  Entitlement to service connection for joint pain of the right and left elbows including as due to undiagnosed illness and medically unexplained chronic multisymptom illnesses.

11.  Entitlement to service connection for a disorder manifested by breathing problems including as due to undiagnosed illness and medically unexplained chronic multisymptom illnesses.

12.  Entitlement to an increased initial evaluation for headaches, evaluated as noncompensable from February 4, 2010 to February 26, 2012 and as 50 percent disabling thereafter.

13.  Entitlement to an increased initial rating for post-inflammatory hyperpigmentation with a history of furunculosis of the thighs and buttocks, evaluated as 10 percent disabling from April 8, 2008 (skin infection disability).

14.  Entitlement to an increased initial evaluation for body scars (of the left knee and thigh), evaluated as 10 percent disabling from November 10, 2009.

15.  Entitlement to an initial compensable evaluation for neck scars.

16.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).

17.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance by another or on account of being housebound.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from December 1988 to May 1994.

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A September 2009 rating decision declined to reopen the Veteran's previously denied claim for service connection for bilateral knee pain, denied service connection for PTSD, hypertension, and sleep apnea, and confirmed and continued a previously assigned noncompensable rating for scars of the left knee and thigh, and neck.

An August 2010 rating decision granted service connection for scars and sores over the entire body (including the legs), that was assigned an initial 10 percent rating from November 10, 2009, and service connection for headaches, that were assigned an initial noncompensable rating from February 4, 2010.  The rating decision also denied service connection for joint pain of the left and right hands and elbows, 
IBS (claimed as nausea/diarrhea), and breathing problems.  The Veteran objected to the assigned initial disability ratings and denial of his service connection claims.

An August 2011 rating decision granted service connection for post-inflammatory hyperpigmentation with a history of furunculosis of the thighs and buttocks (claimed as skin problems, tumors and cysts on the legs, and body sores) that was assigned an initial 10 percent rating from April 8, 2008.  The rating decision also granted a separate noncompensable rating for neck scars (previously evaluated with the left knee and thigh scars) from October 27, 2010.  The Veteran objected to the assigned disability ratings.

A November 2012 rating decision granted a 50 percent rating for headaches from February 27, 2012.

A July 2013 rating decision denied service connection for blackouts as due to service-connected headache disability and entitlement to a TDIU.

A February 2015 rating decision confirmed and continued the 10 percent rating for post-inflammatory hyperpigmentation with history of furunculosis of the thighs and buttocks, and denied entitlement to service connection for bilateral hearing loss and CFS, and to SMC.

The Board is mindful that a claim should be broadly construed and, thus, the instant claim for service connection for PTSD has been recharacterized to encompass diagnoses beyond PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim").

In December 2012, the Veteran requested to testify at a hearing before the Board conducted by videoconference but, in an April 2017 signed statement, he withdrew his hearing request (12/13/12 VA 9 Appeal to Board of Appeals; 4/6/17 Correspondence).  The Board finds that all due process requirements were met regarding the Veteran's hearing request.  38 C.F.R. §§ 20.700, 20.702(e) (2016).  As such, the Board will proceed to the merits, as requested.

In May 2017, the Veteran's attorney requested that his current case on appeal be assigned an earlier docket number of 04-01 635, that was assigned to an April 2006 Board remand regarding a claim for service connection for lower leg disabilities including bilateral knee pain and shin problems (5/30/17 Correspondence).  A May 2008 Board decision, under docket number 04-01 635, denied service connection for a bilateral lower leg disorder including bilateral knee and shin disorders (5/19/08 BVA Decision).  The Board's 2008 decision is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.302, 20.1100, 20.1103 (2016).  Applications for review on appeal are docketed in the order in which they are received.  38 C.F.R. § 20.900 (2016).  Thus, the earlier docket number is not for assignment in the present case before the Board.

The issues of entitlement to service connection for memory impairment, a cardiovascular disorder, and joint and muscle pain, have been raised by the record in a May 2014 statement (6/4/14 VA 21-4138 Statement in Support of Claim; 9/30/15 Third Party Release of Information) but have not been adjudicated by the AOJ.  Thus, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board of Veterans' Appeals (Board) that denied an increased rating for a skin infection disability under 38 C.F.R. § 4.118, Diagnostic Code 7806.  VA disagrees with the CAVC's decision and has appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the CAVC to stay the precedential effect of its decision.  On October 6, 2016, the CAVC granted, in part, VA's motion to stay. Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016). As this appeal contains at least one claim that may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on that matter in accordance with the CAVC's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of any case or claim that has been stayed will be resumed.

The reopened claim for service connection for a bilateral knee disorder, and the issues of entitlement to service connection for sleep apnea, joint pain of the right and left hands and elbows, increased ratings for body scars (of the left knee and thigh), and a TDIU and SMC, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The May 2008 Board decision denied the claim for service connection for a bilateral lower leg disorder including bilateral knee and shin disorders; reconsideration was not ordered, and the decision was final when issued.

2.  The evidence added to the record since the May 2008 Board decision relates to elements of the claim previously found to be absent and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's current bilateral hearing loss was incurred during active military service.

4.  The weight of the evidence demonstrates that hypertension is unrelated to the Veteran's period of active military service, nor was hypertension manifest to a compensable degree within one year of his discharge from active service

5.  The Veteran's current PTSD is due to a verified in-service stressor consistent with the circumstances of his active military service.

6.  The weight of the probative medical evidence demonstrates that the Veteran has blackouts of unknown etiology manifested to a compensable degree during a six month period since service.

7.  The weight of the evidence of record is against a finding that the Veteran has a current chronic fatigue syndrome disability.

8.  The Veteran has a current diagnosis of IBS manifested to a compensable degree during a six month period since service. 

9.  The weight of the medical and other evidence of record is against a finding that the Veteran has a disability manifested by breathing problems that had its onset in service or is otherwise related to a disease or injury during his military service.

10.  Since the initial grant of service connection, the Veteran has had very frequent and prolonged headaches that are completely prostrating and productive and commensurate with severe economic inadaptability.

11.  The Veteran's neck scar is manifested by pain when lying down; there is no objective evidence of disfigurement, tissue loss, or limitation of motion due to the neck scar.


CONCLUSIONS OF LAW

1.  The May 2008 Board decision that denied the claim of entitlement to service connection for a bilateral lower leg disorder, including bilateral knee and shin disorders, is final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100 (2016).

2.  The evidence received since the May 2008 decision is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).

4.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

5.  The criteria for service connection for PTSD are met.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

6.  The criteria for service connection for blackouts as a qualifying disability of unknown etiology are met.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2017); 38 C.F.R. §§ 3.303, 3.317 (2016).

7.  The criteria for service connection for chronic fatigue syndrome including as due to undiagnosed illness and medically unexplained chronic multisymptom illnesses are not met.  38 U.S.C.A. §§ 1110, 1117, 5107; 38 C.F.R. §§ 3.303, 3.317.

8.  The criteria for service connection for IBS as a qualifying disability are met.  38 U.S.C.A. §§ 1110, 1117, 5107; 38 C.F.R. §§ 3.303, 3.317.

9.  The criteria for service connection for a disorder manifested by breathing problems including as due to undiagnosed illness and medically unexplained chronic multisymptom illnesses are not met.  38 U.S.C.A. §§ 1110, 1117, 5107; 38 C.F.R. §§ 3.303, 3.317.

10.  The criteria for an initial 50 percent rating for headaches are met from February 4, 2010.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2016).

11.  The criteria for a 10 percent rating, but not higher, for a neck scar, are met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7800, 7804 (2008) and (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

The May 2008 Board decision denied the Veteran's claim for service connection for a bilateral lower leg disorder including bilateral knee and shin disorders, finding that there was no evidence that a chronic bilateral lower extremity disorder was diagnosed in service and current leg pain including the knees was attributed to bilateral pes planus, notwithstanding current X-ray evidence of minimal changes of degenerative arthritis of the right knee.

Unless reconsideration is ordered, Board decisions are final when issued.  38 C.F.R. § 20.1100.  The Veteran did not appeal the Board's decision to the United States Court of Appeals for Veterans Claims (Court).

A claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  There is a low threshold for finding new evidence that raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  VA should consider whether the newly received evidence could reasonably substantiate the claim were the claim to be reopened, including whether VA's duty to provide a VA examination is triggered.  There must be new and material evidence as to at least one of the bases of the prior disallowance to warrant reopening.  Id. at 117-20.

The evidence added to the record since the May 2008 Board decision includes VA and non-VA medical records and examination reports dated to 2016, some duplicative of those previously considered, and the Veteran's statements and medical literature he submitted in support of his claim. 

Added to the record are the Veteran's statements to the effect that he injured his knees in service by running and overuse and believed he had runner's knee (9/16/13 VA 21-4138 Statement in Support of Claim).

A March 2014 VA primary care record indicates that the Veteran had chronic knee pain with unremarkable X-rays of the Veteran's knees and the impression was minimal tricompartmental osteoarthritis, bilaterally, within normal limits for age (6/4/14 Medical Treatment Record Government Facility, page 71).

In September 2014, the Veteran stated that he was diagnosed with runner's knee in service and diagnosed with arthritis after discharge (10/14/14 Medical Treatment Record Government Facility, page 13).  While in service, his work with a transportation unit required constant loading and unloading equipment and jumping out of trucks and planes with lots of knee bending and jumping.

A May 2015 VA rheumatology consult includes the Veteran's report of pain in multiple joints including his knees that started in service in the 1990s and worsened (1/4/17 CAPRI, page 30).  Despite a rheumatoid factor, tests and physical examination showed no suggestion of rheumatoid arthritis.  It was thought he had early signs of diffuse idiopathic skeletal hyperostosis (DISH).

In June 2015, a VA primary care physician reported that the Veteran had mild to moderate knee osteoarthritis with a positive rheumatoid factor (1/4/17 CAPRI, page 29).

Overall, the written evidence added to the record since the last final denial suggests a newly diagnosed knee disorder as shown by X-ray (osteoarthritis) and includes statements as to its onset and continuous symptomatology that tend to suggest that a current knee disorder may be related to active service.  This combined with consideration of whether VA's duty to assist to provide an examination is trigger meets the low threshold described in Shade.  Accordingly, the standards under 3.156(a) have been met and the claim is reopened.  See McLendon v. Nicholson, 
20 Vet. App. 79, 81 (2006); Shade, 24 Vet. App. at 117-20.

II. Duty to Notify and Assist

In letters dated in April and July 2008, May and June 2009, January and February 2010, January and May 2011, and February and October 2012, the AOJ notified the Veteran of information and evidence necessary to substantiate his claims. 

The Veteran's service treatment records were obtained.  All reasonably identified and available VA and non-VA medical records have been secured, including those considered by the Social Security Administration (SSA) in its March 2013 determination that the Veteran totally disabled due to PTSD and back disabilities (5/14/14 Medical Treatment Records Furnished by SSA 1 of 2, page 3).

The Veteran underwent VA examinations in March and August 2009 (hypertension and scars), July 2010 (Persian Gulf War), June 2011 (PTSD), August 2012 (headaches and blackouts), December 2014 (scars and audiology), and January 2015 (PTSD and Persian Gulf War).

As such, the Board will proceed to the merits of the appeal.

III. Facts and Analysis

A. Service Connection

When a veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  The benefit of the doubt rule is a unique standard of proof, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54).


General Legal Criteria

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 38 C.F.R. § 3.303.

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including cardiovascular-renal disease including hypertension, sensorineural hearing loss as a disease of the nervous system, psychoses, and other organic disease of the nervous system, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (stating that the theory of continuity of symptomatology can be applied only in cases involving those diseases explicitly recognized as chronic under 38 C.F.R. § 3.309(a)).  Service connection will be permitted if such disease is identified in service and at any time thereafter uncles clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

Additionally, secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Further, a disability which is aggravated by a service-connected disorder may be service connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  In order to establish entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

A service connection claim must be accompanied by evidence that establishes that the claimant currently has the claimed disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (stating that complaints of pain alone without an underlying disorder do not meet the current disability threshold).  The current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007); or "when the record contains a recent diagnosis of disability prior to ... filing a claim for benefits based on that disability," Romanowsky v. Shinseki, 
26 Vet. App. 289, 294 (2013).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2016).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  38 C.F.R. § 3.159(a)(2)

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the appellant's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).

Although the Veteran is competent to provide a diagnosis of an observable condition such as a headache, varicose veins, or tinnitus, he is not competent to provide evidence as to more complex medical questions, such as whether he has a chronic neurologic, cardiovascular, or respiratory disability.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

1. Bilateral Hearing Loss

Legal Criteria

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (db) or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court stated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Id. at 159.  The Court explained that, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.  The Court cited with approval a medical text, which states that the threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss.

Facts and Analysis

The Veteran's noise exposure in service is not in question.  In August 2007, a VA examiner noted evidence of acoustic trauma in service was conceded and opined that the Veteran's tinnitus was caused by his exposure to acoustic trauma (8/7/07 VA 21-2507a Request for Physical Examination).  The examiner reasoned that the Veteran's exposure to acoustic trauma in service was conceded, high frequency hearing loss was shown in service and, during a November 2006 VA examination, he had recurrent tinnitus.  A September 2007 rating decision granted service connection for tinnitus and stated that exposure to acoustic trauma was conceded.  

More recently, the RO noted the Veteran's combat service and conceded his exposure to acoustic trauma in its directives to a December 2014 VA examiner (12/6/14 C&P Exam-Audio, page 5).  Though not binding on the Board, the Board agrees with this determination and finds that the Veteran was exposed to loud noises and acoustic trauma during his active service.  As such, the Board finds competent and credible evidence of an in-service event/injury.

Additionally, the record shows bilateral hearing loss as defined in 38 C.F.R. § 3.385 during the appeal period (12/6/14 C&P Exam-Audio).  As such, the evidence also shows a current bilateral hearing loss disability for VA purposes.

The remaining question is whether there is a link between the current disability and the in-service disease or injury (in this case, exposure to acoustic trauma).

Service treatment records include a June 1990 audiogram indicating that the Veteran was routinely exposed to hazardous noise and noting mild bilateral hearing loss (7/30/14 STR Medical, pages 46, 48).  On an August 1991 Report of Medical History, the Veteran checked yes to having hearing loss.  Id. at 6.  Ear plugs were issued to him in July 1992 and August 1993.  Id. at 14, 16.  Hearing loss was noted on a September 1993 five-year service examination report.  Id. at 92.

There is no documentation of any pertinent complaints for decades after service.  On the other hand, the Veteran had weapons noise exposure in service and the absence of documented complaints is not dispositive.  In general, the Board may not rely on the absence of evidence as substantive negative evidence, the exception being when there is an evidentiary basis establishing that a fact in question would ordinarily have been recorded in the document or documents in question.  See Horn v. Shinseki, 25 Vet. App. 231, 239 & n. 7 (2012); see also Ledford v. Derwinski, 
3 Vet. App. 87, 89 (1992) (stating that the mere absence of evidence of a hearing loss disability during service is not fatal to a service connection claim).

During his December 2014 VA examination, the Veteran told the examiner that he first noticed hearing loss during active service.  His main occupation in service was combat support for heavy equipment that included heavy equipment loading in ships and heavy equipment operation during which he used hearing protection.  He heard explosions, weapons fire, and machine guns, during his combat support experiences and denied post service noise exposure, other than during a part-time job in a home improvement store when he had ear protection.   

The VA examiner was unable to determine a medical opinion regarding the etiology of the Veteran's bilateral hearing loss with resorting to speculation.  The examiner's rationale was that service treatment records "indicate hearing within normal limits at enlistment and separation from active duty.  In-service audiometric examinations indicate high frequency hearing loss, with significant threshold variability when compared to enlistment exam, however these thresholds recovered to normal limits by time of separation.  Veteran denied significant noise exposure after military service.  The current configuration of hearing loss is inconsistent with classic noise induced hearing loss thresholds.  Given the variety of evidence, [the examiner] cannot determine the etiology of the Veteran's current hearing loss to his military noise exposure without resorting to mere speculation."  This opinion weighs neither for nor against the claim.  See Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (stating that a medical "examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection" for purposes of the benefit of the doubt rule).  The examiner did not explain why military noise exposure was insufficient to cause bilateral hearing loss, but sufficient to cause tinnitus, other than the normal findings on separation examination.  In any case, it will not be considered further as it is neither positive nor negative support for service connection.

Considering the competent and credible evidence provided by the Veteran, the established acoustic trauma in service, to include the level of noise exposure since service, the Board finds the evidence linking the Veteran's bilateral hearing loss to service is at least in equipoise.  As such, the Board service connection for bilateral hearing loss is granted.  38 U.S.C.A. § 5107(b).

2. Hypertension

Contentions

The Veteran contends that he had hypertension that was diagnosed on active duty and that he had the disorder since that time (6/4/14 VA 21-4138 Statement in Support of Claim).  He maintains that an August 1991 service treatment record 
(a Persian Gulf examination report) shows a history of hypertension and given a blood pressure cuff (9/16/13 VA 21-4138 Statement in Support of Claim).  The Veteran said that he was advised to modify his diet to reduce his high blood pressure (9/20/13 VA 21-41-38 Statement in Support of Claim).

Facts and Analysis

Service treatment records include an April 1990 urgent care record showing treatment for acute cystitis and that the Veteran's blood pressure was 154/88 (7/30/14 STR Medical, page 31).  In February 1991, he was seen for treatment of an infection of his left thigh and knee and his blood pressure was 155/81.  Id. at 83.  On a Report of Medical History, completed in August 1991, the Veteran checked yes to having high or low blood pressure, and the examiner noted that the Veteran had high blood pressure in January 1991 with no treatment.  Id. at 6-7.  In January 1992, the Veteran was treated for a neck carbuncle and his blood pressure was 156/66.  Id. at 78.  In July 1992, he was treated for trauma to his third right finger and his blood pressure was 143/73.  Id. at 40.  

A June 1993 clinical record shows that the Veteran was seen for a shaving profile and his blood pressure readings were 143/71 and 146/73 (7/30/14 STR Medical, page 16).  A need to rule out hypertension was noted, and a blood pressure reading the next week was requested.  On a Report of Medical History completed in March 1994, when the Veteran was examined for separation, he checked yes to having high or low blood pressure, and the examiner noted shortness of breath, chest pain, one episode.  Id. at 3-4.  On examination at that time, the Veteran's blood pressure was 127/70.  Id. at 86-87.

The post service medical evidence includes private treatment records showing an assessment of elevated blood pressure in June 2003 when the Veteran reported that his blood pressure was borderline in the past (7/15/11 Medical Treatment Record Non Government Facility, page 43).  

An October 2003 VA outpatient record notes a past medical history of hypertension.  The assessment was hypertension for which medication was prescribed and the Veteran was instructed on home monitoring.

According to a March 2006 private medical record, the Veteran's blood pressure symptoms began five years earlier (7/15/11 Medical Treatment Record Non Government Facility, page 23).  Hypertension not otherwise specified (NOS) was assessed.  Subsequent private medical records show treatment for hypertension.  Id. at 12, 15, 17, 19.

In March 2009, the Veteran told a VA examiner that he was first diagnosed with hypertension on active duty and did not recall when he started taking medication for it.  The examiner reviewed the Veteran's medical records, performed an clinical examination, and diagnosed hypertension currently on medication.  This is an example of competent evidence of record to established the first element of service connection, a current disability.  

In the 2009 VA examiner's opinion, it was less likely as not (less than a 50/50 probability) that the Veteran's current hypertension was caused by on had its onset during active duty.  The examiner explained that there was no objective evidence to support that the Veteran was treated for hypertension during active duty.  According to the examiner, the Veteran had incidents of borderline high hypertension from illness or trauma during active duty, that the medical literature supported as a normal reaction, and was not shown to be true hypertension on follow up exams.  The Veteran told the examiner he could not recall when he started medication for hypertension.  The examiner observed that there was no objective evidence in the claims file that any hypertension medication was started during active duty.

September 2013 and April 2014 VA endocrinology records show a history of hypertension since about age 21 (6/4/14 Medical Treatment Record Government Facility, page 60; 1/4/17 CAPRI, page 50).

The Veteran is competent to describe his observable symptoms, such as an increased pulse rate.  To the extent he is claiming that hypertension problems have persisted since service, this is inconsistent with his reports, and the fact that he did not report hypertension when he filed his initial claim for VA benefits in April 2000 (4/19/00 VA 21-526 Veterans Application for Compensation and Pension).  Indeed, the Board would expect that the Veteran would list hypertension on his 2000 application for VA compensation benefits.  In this regard, if the Veteran's hypertension began in service and continued post-service he would have been concerned about this condition and its severity.  Because, as noted by the Veteran he used a cuff and had to modify his diet and reduce sodium intake.  Such changes, if continued post-service would be on one's mind when filing for VA compensation benefits.  Additionally, other evidence of record reflects that the Veteran first reported a hypertensive disease in June 2008, when he claimed service connection for hypertension (6/10/06 VA 21-4138 Statement in Support of Claim).  Hence, based on the totality of the evidence, the Board finds the Veteran's reports of symptoms beginning in service and continuing since are not credible.

Moreover, while hypertension is among the listed chronic diseases, and a continuity of symptomatology could establish a link between that disease and service.  As noted above, the first documented evidence of hypertension is from 2003, more than nine years after the Veteran's discharge.   

Other evidence against the claim includes the March 2009VA examiner's conclusion that the Veteran's hypertension was less likely than not caused by, or incurred in, active duty.  As detailed previously, the examiner provided a clear rationale to support the findings and consider the Veteran's pertinent medical history, to include reviewing the Veteran's service treatment records and the notation therein.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 304 (2008) (stating that most of the probative value of a medical opinion comes from its reasoning).  

The Veteran believes that his claimed disability is related to his active service, but this opinion is of no probative value or weight, because he lacks the medical expertise needed to attribute his hypertension disability to active military service, as opposed to the other possible causes.  The Board finds him not competent to provide an etiological opinion regarding a disorder of the complex cardiovascular system.  The VA examiner, a physician, was well qualified to assess the causes of the hypertension disability and provided extensive reasons for his opinions.  For this reason and those noted above, the Board finds that the 2010 VA examiner's opinion outweighs that of the Veteran and other favorable evidence of record. 

There is no competent and credible lay or medical opinion or evidence to refute the July 2010 VA examiner's opinion.  As such, the Board finds that the weight of the probative evidence of record is against a finding that the Veteran has a hypertension disability that is causally or etiologically related to any disease, injury, or incident, in service.  Consequently, service connection is not warranted.

In reaching this conclusion, the Board acknowledges the Veteran's episodes of increased blood pressure during active service, and single clinical reference to a need to rule out hypertension, and his reported history of hypertension since age 21.  But the fact remains that, at no time during his active service, or in the year after discharge, was hypertension diagnosed or documented in the relevant medical records.  In fact, hypertension is not shown in the post service medical records until 2003, long after the Veteran was discharged from active service.

In sum, the weight of the probative medical and   evidence is against the claim for service connection for a hypertension.  Reasonable doubt does not arise, and the claim must be denied.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).

3. PTSD

Contentions

The Veteran contends that he has PTSD due to stressful experiences while serving in the Persian Gulf (10/26/16 Affidavit; 12/13/16 VA 21-0781a Statement in Support of Claim for PTSD Secondary to Personal Assault; 9/25/09 Correspondence).  He saw a service comrade killed in a motor vehicle accident in Saudi Arabia and feared for his life from possible chemical attacks.  The Veteran saw a military policewoman drown at Port Dhahran and her body was never discovered (5/15/08 Correspondence).  

The Veteran feared SCUD missile attacks and noted that base sirens alerted soldiers to the need to putting on HAZMAT suits and that the constant threat made him feel hypervigilant and fear death.  He transported cargo between Kuwait and Saudi Arabia and saw the bodies of many dead Iraqi soldiers.  Another stressor occurred when the Veteran was on guard duty and a man approached whom he was ordered to fire upon.  The Veteran never killed anyone and hesitated and the man turned away.  The incident so upset the Veteran that he sought counseling from an Army chaplain and caused nightmares.  His experiences caused dreams and flashbacks of dead bodies such that the Veteran maintains service connection is warranted for PTSD.

Legal Criteria

Prior to July 13, 2010, service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2009), effective prior to July 13, 2009.  38 C.F.R. § 3.304 (f); see also Cohen v. Brown, 
10 Vet. App. 128, 138 (1997).

However, effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended to include a new paragraph (f)(3) that reads as follows, in pertinent part: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in- service stressor. 

See 75 Fed. Reg. 39843-51 (July 13, 2010), corrective notice at 75 Fed. Reg. 41092 (July 15, 2010); codified at 38 C.F.R. § 3.304(f)(3).

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a) per 38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2); see also 38 U.S.C.A. § 1154(b) (2016).

Where a current diagnosis of PTSD exists, the sufficiency of the claimed in-service stressor is presumed.  Cohen, 10 Vet. App. at 144.  Nevertheless, credible evidence that the claimed in-service stressor actually occurred is also required.  38 C.F.R. § 3.304(f); see YR v. West, 11 Vet. App. 393, 397-399 (1998) (stating that credible evidence is not limited to service department records and can be obtained from any source); see also Suozzi v. Brown, 10 Vet. App. 307 (1997) (stating that corroboration of every detail of a claimed stressor is not required).

In relevant part, 38 U.S.C.A.§ 1154(a) (2016) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Facts and Analysis

The Veteran's service records show that he served in Southwest Asia from August 1990 to August 1991 during the Persian Gulf War (10/25/16 Certificate of Release or Discharge from Active Duty-DD 214).  As referenced above, the AOJ noted his combat service, in concluding he was exposed to acoustic trauma in service.  

Service treatment records do not discuss complaints or diagnosis of, or treatment for, a psychiatric disorder.

The post service medical evidence includes a November 1998 private treatment record noting the Veteran felt nervous at the time he was having gastrointestinal symptoms (10/26/16 Medical Treatment Record Government Facility, page 9).

VA outpatient records, dated between 2004 and 2006, show that the Veteran complained of nervousness in February 2004 (8/9/11 Medical Treatment Record Government Facility, pages 5-7).  An April 2004 initial psychiatric consult includes Axis I diagnoses of an anxiety disorder, NOS, a need to rule out PTSD, and PTSD features.  Id. at 12.  A June 2005 psychiatric record reflects his anxiety attacks, that his morning alarm sounded like a "chemical alarm", and that he had nightmares about the military policewoman whose drowning he witnessed.  Id. at 18.  

PTSD screens were positive in August 2005, July 2007, March 2008, November 2010, February 2012, and May 2014, according to a May 2014 VA outpatient psychiatric note (10/14/14 Medical Treatment Record Non Government Facility, page 22).

In August 2005, a VA psychiatrist diagnosed the Veteran with chronic PTSD and a depressive disorder, NOS, and continued to regularly treat him for the disorder (8/9/11 Medical Treatment Record Government Facility, pages 22, 27, 30, 32, 34, 37, 38).  

In July 2008, the VA psychiatrist reported treating the Veteran for PTSD and depression since August 2005 (10/26/16 CAPRI, page 1).  He had nightmares, intrusive thoughts about traumatic events that happened in the Persian Gulf, hypervigilance, short term memory problems and recurrent depression.  The physician stated that the Veteran had memory problems and psychogenic amnesia that interfered with his ability to recall specific dates and details of some of the traumatic events.

A June 2011 VA examiner noted the Veteran's stressors: that his service comrade was involved in an accident and he saw the body and aided in the rescue; that a military policewoman drowned and her chemical mask was found days later with teeth marks; and that he was exposed to SCUD missile explosions.  The examiner concluded that the accident of the service comrade and drowning meet the requisite stressor criteria and diagnosed the Veteran with an anxiety disorder, NOS, that was not caused by or a result of his conceded stressor of fear of hostile or military activity.  The examiner's rationale was that there was "over endorsement of symptoms suggestive of PTSD.  A more precise diagnosis cannot be rendered as there is no objective data to support a more definitive diagnosis."  

In May 2014, a VA psychiatrist noted the Veteran's reported stressors, history of positive PTSD diagnostic testing, and prior treatment, and concluded that his history was consistent with PTSD (6/4/14 Medical Treatment Record Government Facility, page 55).

In January 2015, the VA examiner (who examined the Veteran in June 2011) diagnosed him with an unspecified anxiety disorder (2/4/15 C&P Exam).  The examiner did not provide any reasons for the diagnosis other than over endorsement of symptoms based on the Structured Inventory of Malingered Symptomatology (SIMS) test for malingering.

In June 2016, the Veteran's VA psychiatrist reiterated that he was treated for PTSD and anxiety disorder (12/13/16 CAPRI).

In support of his claim, the Veteran submitted information from the U.S. National Archives and Records Administration (NARA) showing that Staff Sergeant T.D., a military policewoman, accidently died in Saudi Arabia in January 1991 (10/26/10 Third Party Correspondence, page 1).  He also provided an excerpt from The Whirlwind War, Frank N. Schubert and Theresa. L. Kraus, general editors, indicating that Sergeant T.D. fell from a pier in the port city of Ad Dammam and drowned.  Id. at 12.  She was pulled out of the water but attempts to revive her failed. 

A lengthy February 2017 Psychological Evaluation was prepared by D.M., Ph.D. (3/15/17 Medical Treatment Record Non Government Facility, page 3).  Dr. D.M. reviewed the Veteran's medical records and conducted a telephonic interview.  The psychologist noted the Veteran's stressors in service, post-service history of anxiety and flashbacks, and 2005 diagnosis of PTSD.  

Dr. D.M. commented that the June 2011 VA examiner administered psychological tests for which she was not trained and that the examiner stated that the Veteran was manipulative without providing reasons for that opinion.  The psychologist observed that, in January 2015, the VA examiner administered the SIMS test for malingering but also should not have administered that test.  Dr. D.M explained that the SIMS did not assess symptoms of PTSD, it was not a diagnostic test, and it was never validated for veterans with chronic PTSD.  The SIMS was designed to assess malingering by asking a series of questions that most people would not endorse.  He noted that the Veteran's high SIMS score was due to memory and neurological problems and that the examiner should not have included the symptoms that the Veteran was actually experiencing in the test results.  

Dr. D. M. concluded that the Veteran met the criteria for PTSD and a severe major depressive disorder with psychotic features.  The psychologist opined that the Veteran's PTSD and depression were more likely than not due to his in-service stressors, including exposure to the deaths of U.S. and enemy soldiers, SCUD missile attacks, and witnessing the drowning of another service member.

Here, the Board finds that the evidence shows that the Veteran reported witnessing the drowning of a military policewoman, whom he identified as Sergeant T.D., and said that her body was not recovered.  The information he submitted is credible supporting evidence that she drowned in Saudi Arabia during the time the Veteran was there, although it reflects that she was retrieved from the water but could not be revived.  Nevertheless, giving the Veteran the benefit of the doubt, the Board considers the information he submitted sufficient to verify his alleged stressful event of, at the very least, witnessing the drowning of a service member.

The Veteran also provided credible and consistent accounts of his exposure to SCUD missile attacks, fear of chemical attacks, and witnessing dead soldiers' bodies, that is entirely consistent with the circumstances of his service, although his accounts lacked some specificity.  38 U.S.C.A. § 1154(b).  However, the Board has considered that the Veteran's VA psychiatrist explained that the his memory problems and psychogenic amnesia interfered with his ability to recall the specific dates and details of some of his traumatic events.  

The Veteran's VA psychiatrist has been treating him for over ten years for PTSD and depression and noted he had combat-related nightmares and intrusive thoughts.  The Board notes that a broad application of the treating physician rule (giving greater weight to opinions of treating physicians) has been explicitly rejected.  See White v. Principi, 243 F.3d 1378, 1381 (Fed .Cir. 2000) ("[T]he VA benefits statutes and regulations do not provide any basis for the 'treating physician' rule and, in fact, appear to conflict with such a rule.").  Even so, the Board finds that the comments and observations of the Veteran's VA psychiatrist is due some weight.  

Dr. D.M. found that the Veteran met the criteria for PTSD and a major depressive disorder that were more likely than not due to his reported in-service stressors that included the drowning of the service member, and provided a clear rationale to support his opinion.  Since the psychologist's opinion was based on a review of the pertinent history, and was supported by a rationale, it provides compelling evidence in favor of the Veteran's claim.  See Nieves-Rodriquez, 22 Vet. App. at 304.

The VA examiner found otherwise, and did not diagnose PTSD, but did not provide a rationale for her conclusions and the opinions are of limited probative value.  The Board finds that the favorable evidence brings the claim into an even balance.  Indeed, given that the Veteran's VA psychiatrist treated the Veteran for ten years, the Board finds her diagnosis more probative than that of the VA examiner whose time with him was far more limited.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997) (stating that mental health professionals are experts and are presumed to know the DSM requirements applicable to their practice and to have taken them into account in providing a PTSD diagnosis).  Based on the foregoing, the Board finds that the evidence on this point is in at least equipoise as to whether the Veteran has PTSD due to his active military service.  

Accordingly, the claim for service connection for PTSD is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.303, 3.304(f); see Gilbert, 1 Vet. App. at 53.

4.  Blackouts, CFS, IBS, Breathing Disorder

Legal Criteria

Service connection also may be warranted for a Persian Gulf War veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1)(i).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service-connection.

An undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).

VA will pay compensation to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that manifests "during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War" or to a degree of 10% or more before December 31, 2021, and which, "[b]y history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnoses."  See 38 U.S.C. § 1117; see also 38 C.F.R. § 3.317(a)(1)(i),(ii).  A "qualifying chronic disability" is one that results from (1) "[a]n undiagnosed illness," (2) "[a] medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome]) that is defined by a cluster of signs and symptoms," or (3) "[a]ny diagnosed illness that the Secretary determines . . . warrants a presumption of service-connection."  38 U.S.C. § 1117(a)(2)(A), (B), (C); see 38 C.F.R. § 3.317(a)(2)(i).   This regulation defines a "medically unexplained chronic multisymptom illness" as a "diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  38 C.F.R. § 3.317(a)(2)(ii).  VA defines "objective indications of a chronic disability" as "'signs,' in the medical sense of objective evidence perceptible to an examining physician, and other non-medical indicators that are capable of independent verification."  38 C.F.R. § 3.317(a)(3).  Unlike claims for direct service connection, claims based on an undiagnosed illness under sections 1117 and § 3.317(a) do not require a nexus linking the condition to service; rather they are presumptively service connected when the requirements of the statute and the regulation are met.  See Gutierrez v. Principi, 19 Vet. App. 1, 8 (2004) ("In this case . . . evidence is not required 'specifically linking' Mr. Gutierrez's disabilities to his service or the Gulf War.").

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Signs or symptoms that may be a manifestation of an undiagnosed illness or a medically unexplained chronic multisymptom illness include, but are not limited to the following: fatigue; signs or symptoms involving the skin; headache; muscle pain; joint pain; neurologic signs or symptoms; neuropsychological signs or symptoms; signs or symptoms involving the respiratory system (upper or lower); sleep disturbances; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; abnormal weight loss; and menstrual disorders.  38 C.F.R. § 3.317(b). 

If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98.

In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the qualifying chronic disability is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5).


a) Blackouts

Contentions

The Veteran contends that he has blackouts due to his service-connected headache disability.  In the alternative, his attorney recently contended that the Veteran has blackouts due to an undiagnosed illness that warrants service connection pursuant to 38 C.F.R. § 3.317 (12/13/16 VA 9 Appeal to Board of Appeals, page 2).

Facts and Analysis

As noted, the Veteran served in Southwest Asia from August 1990 to August 1991 during the Persian Gulf War (10/25/16 Certificate of Release or Discharge from Active Duty-DD 214).

Service treatment records do not discuss complaints or diagnosis of, or treatment for, blackouts.

The post-service medical evidence includes a July 2010 VA examiner's finding that the Veteran did not have any undiagnosed illnesses.

However, in December 2011, the Veteran was privately hospitalized at the Capital Regional Medical Center (CRMC) for three episodes of syncope with a negative workup (4/4/12 Medical Treatment Record Non Government Facility; 4/2/12 Medical Treatment Record Non Government Facility).  

VA hospitalized the Veteran from February 27 to March 2, 2012 for evaluation of pass out like spells that were thought could be due to problems with headache (4/4/12 Medical Treatment Record Government Facility).  The discharge diagnosis was syncope possibly secondary to headaches.

While hospitalized, a lengthy February 2012 VA in-patient neurology consult, prepared by Dr. B., describes the Veteran's initial neurological evaluation for recurrent syncopal episodes (11/1/16 CAPRI, page 2).  The extensive history and physical provides a summary of the Veteran's complaints.  He reported a history of recurrent syncopal episodes preceded by acute on chronic right-sided headache since 1991.  The Veteran had numerous outside evaluations reportedly without disclosing the etiology of his syncopal spells.

The Veteran stated that he was passing out since 1991 during the Gulf War.  He was told at that time it was due to exhaustion.  Up until December 2011, he had about one syncopal episode per week but, since then, had about four per week.  The longest he went without an episode since they started was one month.  The examiner saw no mention of syncopal spells in patient's "EMR" (emergency room record?) until this admission and asked the Veteran about this.  The Veteran said these were reported to his "TOPC PC" (Tallahassee Outpatient Clinic primary care physician?).  The examiner parenthetically observed that the Veteran "reportedly has never been seen by a neurologist for these complaints".

It was noted that, when the Veteran lost consciousness, he could be out from five to six minutes to hours.  These were not associated with vertigo, palpitations, diplopia, or shortness of breath but, at least at times, occurred after arising.  To his knowledge, no one witnessed seizure activity.  The Veteran was privately hospitalized three times since December 2011 for these syncopal episodes and told his work-up was negative.  There was no personal or family history of seizures.  When he woke up in the morning, prior to admission, he noticed that he had episode of urinary incontinence. 

The Veteran reported that he was told an electroencephalogram (EEG) performed at the CRMC in December 2011 was normal

The VA neurologist reviewed records from CRMC where the Veteran was admitted in December 2011 for the three episodes of syncope (see 4/4/12 Medical Treatment Record Non Government Facility; 4/2/12 Medical Treatment Record Non Government Facility).  The episodes described in the admission and discharge summary consisted of brief loss of consciousness (LOC) ("less than 5 minutes").  Two occurred after rising, one while reaching for a paint can while seated.  All were preceded by nausea but none by vertigo, metallic taste, palpitations, shortness of breath or chest pain.  At least one was witnessed (by the Veteran's brother) who saw no involuntary movements or bowel or bladder incontinence.  The examiner observed that it appeared none were followed by a post-ictal state.  No mention was made of headache preceding any of these.

The neurologist observed that the Veteran had hypokalemia.  There was no mention in those records of these spells occurring since the 1990s, although one note did say he had it before but did not mention to anyone.

The neurologist's assessment noted that several prior workups did not disclose an etiology.  Clinical examination was normal except for very small crowded oropharynx, Mallampati 4, and being overweight.  

The neurologist noted that the Veteran's electrocardiogram (EKG) showed a prolonged QT interval.  The Veteran's clinical picture suggested the possibility of hypokalemic-induced prolonged QT associated arrhythmias.  The differential (diagnosis) for hypokalemia in the face of poorly controlled hypertension suggested the possibility of hyperaldosteronism.  The absence of chart documentation of the reported long history and surfacing of these complaints during a time of stresses (recent lost employment, divorce) suggested the possibility of functional considerations or symptom amplification.  The physician speculated that some history suggested syncope at times may be positional.  The examiner did not believe seizures entered into the differential diagnosis.  Further diagnostic tests were recommended, including consideration of genetic testing for possible causes of prolonged QT syndrome.  

The neurologist provided information regarding prolonged QT syndrome/aldosteronism (11/1/16 CAPRI, page 8).  Hypokalemia was known to be one cause of prolonged QT syndrome and that the classic presenting signs of primary aldosteronism were hypertension and hypokalemia.

A February 2012 VA cardiology consult record indicates that the Veteran had recurrent syncope of undetermined etiology likely not related to mildly prolonged QTc and probably not congenital Long QT syndrome (8/18/12 VA examination report, page 8).

According to a March 2012 VA neurology record prepared by Dr. B., the Veteran reported an episode of unobserved syncope the previous evening (11/1/16 CAPRI, page 10). "He felt shaky and then blacked out".  Out for about 20-25 minutes".  There was no report of abnormal telemetry.  The neurologist stated that if the workup did not disclose etiology, elective inpatient EEG could fairly reliably ascertain if the Veteran had seizures, or if events occurred during monitoring, but that the likelihood that these were seizures was very low given the Veteran's clinical history.  Functional considerations remained a concern.  It was noted that a psychiatry evaluation appeared to be pending.

An April 2012 VA neurology consult history and physical notes the Veteran's history of syncopal episodes since 1991 with up to two or three a week (11/1/16 CAPRI, pages 11-14).  The examiner reviewed the February 2012 neurology record detailed above.  It was noted that the Veteran was recently admitted in March and had a syncopal episode with no acute changes during the episode for which he was evaluated by Dr. B.  There was concern for primary aldosteronism at that time.  

The neurologist's assessment and recommendations indicated that the Veteran had a history of primary hyperaldosteronism and was being evaluated for syncopal episodes.  At that time extensive workup was unrevealing.  One likely possibility was that the Veteran was having syncopal episodes from arrhythmia secondary to hypokalemia.  However, there remained question that was the etiology, given that the Veteran had so many episodes without serious cardiac sequelae.  Also for consideration were seizures as well as nonepileptic events in the differential diagnosis.  Another cause of syncope included neurocardiogenic and carotid sinus sensitivity that needed to be evaluated.

In August 2012, the Veteran told a VA examiner that his headaches were not really related to syncopal episodes except that they may be present at times when he passed out (8/17/12 VA examination, page 16).  The examiner opined that, based on review of the medical records, medical literature, and his clinical experience, there was no clinical way to relate the Veteran's syncope to his migraine headaches in this case.  The examiner then stated that, although the etiology of the Veteran's syncopal episodes was not determined, "it is not caused by or aggravated by his headache disorder [and a] nexus cannot be made."  The examiner did not provide reasons for his opinion.

A June 13, 2014 VA outpatient urgent care note indicates that the Veteran was seen with a three-minute blackout the previous day associated with a headache prior and post black out (11/1/16 CAPRI, page 16).  There was no chest pain or noticeable seizure activity but he felt wiped out afterwards.  There was no bladder or bowel incontinence or injury.  He had hypokalemia problems, too, associated with primary hyperaldosteronism.  The Veteran's electrocardiogram (EKG) that day was normal with no evidence of arrhythmia nor hypokalemia but further lab tests were to be performed to be sure.  He had daily headaches, used to have migraines three to four times per week, and had these "black outs" about every two weeks.  The assessment was questionable chronic syncopal episodes of questionable etiology stemming back to 1991, perhaps increasing in frequency, now to every two weeks associated with his headaches.

In September 2014, a VA endocrinologist's clinical impression included recurrent syncope of undetermined etiology - likely not related to mildly prolonged QTc and probably not congenital Long QT syndrome (11/1/16 CAPRI, pages 24-25).

A March 2015 VA medical record includes the Veteran's report of having chronic migraines since 1991 (11/1/16 CAPRI, page 20).  He had a migraine since the previous day and had a syncopal episode the previous last night witnessed by his brother, accompanied by nausea and photo/phonophobia.

A June 1, 2015 VA primary care noted indicates that the Veteran had blackout spells and then slept (11/1/16 CAPRI, page 20).  He had "black out spells" for years, and was admitted to the hospital before apparently for being "out" for six hours.  The Veteran also reported that he got headaches and will sometimes "pass-out" for hours, with the last episode the past weekend when he was "out" for four hours.

A July 2015 VA neurology consult shows that Dr. B. reevaluated the Veteran's recurrent syncopal episodes (11/1/16 CAPRI, page 18).  The Veteran reported syncope usually every two to three months.  The differential diagnosis included syncope (vasovagal, cardio arrhythmic, orthostatic unlikely), seizures, pseudoseizures, and functional.  The physician observed that some history obtained that day would warrant greater concern for possible seizures ("lip tightening prior", limb numbness prior, urinary incontinence, sleep afterwards, h/o frontal head trauma) "although the picture is still ambiguous".  It was noted that the Veteran's psychiatrist recently prescribed increased medication for mood stabilization that the neurologist thought may benefit his mood, his headaches and, if his syncopal-like events actually represented seizures, his seizures. 

According to a November 2015 VA neurology record, the Veteran had a total of three spells since he last saw Dr. B. (11/1/16 CAPRI, page 27).  The episodes were not always associated with headaches.  The neurologist's differential diagnosis included syncope (vasovagal, cardio arrhythmic, orthostatic unlikely), seizures, pseudoseizures, functional.  Trial medication was prescribed.

An April 2016 VA neurology consult record reveals that the Veteran had four spells since last seen (11/1/16 CAPRI, page 35).  The differential diagnosis included syncope (vasovagal, cardio arrhythmic, orthostatic unlikely), seizures, pseudoseizures, functional.

Here, the weight of the probative medical evidence shows that, since at least 2011, the Veteran has been treated for syncopal episodes of undetermined etiology.  The August 2012 examiner concluded that there was no clinical way to relate his syncope to his service-connected migraine headaches.  The examiner then stated that, although the etiology of the Veteran's syncopal episodes was not determined, "it is not caused by or aggravated by his headache disorder [and a] nexus cannot be made."  The examiner did not provide reasons for his opinion and the Board cannot rely on it.  See Nieves-Rodiguez, 22 Vet. App. at 304.

The Veteran has reported the onset of syncopal episodes in 1991 in service.  Lay persons are competent to report observerable signs of illness.  See Gutierrez, 
19 Vet. App. at 8-9.  The Veteran's VA neurologist provided a differential diagnosis but no specific etiology for the syncopal episodes, demonstrating that the Veteran has a qualifying disability of unknown etiology commensurate with neurologic signs or symptoms of an undiagnosed illness or medically unexplained chronic multisymptom illness.  38 C.F.R. § 3.317(b). 

There is no requirement that there be competent evidence of a nexus between the claimed illness and service.  See Gutierrez, 19 Vet. App. at 8-10 (stating that evidence in Persian Gulf War case is not required "specifically linking" the disabilities in question to service or the Gulf War; "Congress has decided as a matter of policy, stemming at least in part from difficulty of proof, that, even though a Persian Gulf War veteran's symptoms may not at this time be attributed to a specific disease, the symptoms may nonetheless be related to conditions in the Southwest Asia theater of operations and, for that reason, are presumed to be service connected"). 

The probative medical evidence shows that the Veteran's syncopal episodes have varied in frequency from four per week (noted in February 2012) to every two to three months (noted in July 2015).  In the aggregate, the evidence indicates that his syncopal episodes are manifested to a degree of 10 percent or more when rated by analogy to minor epileptic seizures (a disease or injury in which the functions affected, anatomical location or symptomatology, are similar).  See 38 C.F.R. § 4.126, Diagnostic Codes 8108, 8911 (2016); see also 38 C.F.R. § 3.317(a)(5); Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006) (""The very essence of an undiagnosed illness is that there is no diagnosis.").

Accordingly, resolving reasonable doubt in the Veteran's favor on this material issue, the criteria for service connection for blackouts is met and the Veteran's claim will be granted.  38 U.S.C.A. §§ 1117, 5107 (b); 38 C.F.R. §§ 3.303, 3.317.


b) CFS

Contentions

The Veteran contends that he experienced an extreme sensation of fatigue and had had constant and chronic fatigue since active service (10/24/16 Affidavit; 10/14/14 Medical Treatment Record Non Government Facility, page 10).  

Analysis

Service treatment records do not discuss complaints or diagnosis of, or treatment for, chronic fatigue.

The post-service medical evidence does not include a diagnosis of CFS.  

Severe sleep apnea was diagnosed in a September 2005 sleep study (7/15/11 Medical Treatment Record Non Government Facility, page 54).

A January 2015 VA Gulf War General Medical Examination Disability Benefits Questionnaire indicates a normal physical examination and that the Veteran had multiple medical problems but no diagnosis of chronic fatigue syndrome (1/30/15 C&P Exam, pages 2-3).  The Veteran told the examiner that he was never diagnosed with chronic fatigue syndrome, as far as he knew.  Id. at 3.

The January 2015 VA psychiatric examiner, a physician, commented that, as to the Veteran's claim regarding CFS, he was diagnosed with primary aldosteronism and associated hypokalemia (2/4/15 C&P Exam, page 7).  Low potassium may cause fatigue and his potassium levels were mildly decreased in September 2014.

According to an April 2015 VA outpatient record, the Veteran had multiple joint pain, was reading about chronic fatigue syndrome, and was curious if that might be his problem (1/4/17 CAPRI, page 18).  The assessment was multiple joint pain for which a rheumatology consult was requested.  CFS was not diagnosed. 

To satisfy the current disability requirement, there must be evidence of the disability at some point beginning proximate to the filing of the current claim rather than in the distant Past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998) (current disability requirement means the disability must be shown at some time since the Veteran filed the claim, rather than some time in the distant past); cf. Romanowsky, 26 Vet. App. at 294 (noting that a current disability requirement could be satisfied by a diagnosis shortly before the current claim was filed).

Here, the medical record is devoid of a diagnosis of CFS at any point during the appeal process.  In fact, the Veteran denied ever being diagnosed with CFS during the January 2015 VA Persian Gulf War Examination.

Whether service connection is claimed on direct, presumptive, or any other basis, a necessary element for establishing such a claim is the existence of current disability.  Degmetich v. Brown, 104 F. 3d 1328, 1330-31 (Fed. Cir. 1997) (holding that 38 U.S.C. § 1110 requires the existence of a present disability for VA compensation purposes).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Indeed, in the absence of a current disability, there can be no successful claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

No medical opinion or other competent medical evidence shows that the Veteran currently has CFS has been presented.  Brammer v. Derwinski, 3 Vet. App. at 223; Degmetich, 104 F. 3d at 1330.

The Board recognizes the Veteran's genuine belief that he has CFS related to his active military service.  He is not, however, competent to render an opinion as to the diagnosis and/or etiology of a CFS disability that involves a complex respiratory system of the human body.  See Mayo Clinic, Definition, Chronic Fatigue Syndrome, at http://www.mayoclinic.org/diseases-conditions/chronic-fatigue-syndrome/basics/definition/con-20022009 (last visited July 6, 2017) (stating that CFS is a complicated disorder characterized by extreme fatigue that can't be explained by any underlying medical condition).  Further, the Veteran has submitted no evidence beyond his own statements demonstrating the onset of a CFS disability during his active service. 

While the Veteran is competent to report observable symptoms such as fatigue, he is not competent to provide evidence as to more complex medical issues, such as the underlying etiology of his fatigue disability.  See Kahana, 24 Vet. App. 433-34 (2011).  Lay testimony is competent if it is limited to matters that the lay person actually observed and is within the realm of the witness's personal knowledge.  See 38 C.F.R. § 3.159(a)(2).  The record does not reflect that the has had the specialized knowledge or training needed to be competent to diagnose CFS.

Here, there is no competent and credible lay or medical opinion or evidence to show that the Veteran currently has CFS.  As such, the Board finds that the weight of the probative evidence of record is against a finding that the Veteran has CFS that is causally or etiologically related to any disease, injury, or incident, in service.  Consequently, service connection is not warranted. 

In sum, a preponderance of the medical and lay evidence of record is against the Veteran's claim for service connection for a CFS including as due to undiagnosed illness and medically unexplained chronic multisymptom illnesses, and his claim must be denied.  The benefit-of-doubt rule does not apply when the Board finds that a preponderance of the evidence is against the claim.  Ortiz, 274 F. 3d at 1365.

c) IBS

Contentions

The Veteran contends that he IBS that had its onset during active service when he was exposed to burn pits that included excrement and experienced diarrhea problems after completion of his duty (10/24/16 Affidavit).  He reports having chronic gastrointestinal problems since discharge.  

Facts and Analysis

Service treatment records do not discuss complaints or diagnosis of, or treatment for a gastrointestinal disability.

The post-service evidence includes the November 1998 private medical record that reflects the Veteran's complaints of abdominal gas and bloating unrelated to meals and that his symptoms were present since he left Desert Storm service seven years earlier (10/26/16 Medical Treatment Record Government Facility, page 9).  He had diarrhea for a week at a time, and nausea, and felt nervous at times he was having symptoms.  The assessment was dyspepsia and most likely IBS for which further diagnostic tests were recommended.  

In October 2004, intermittent reflux indigestion, especially at night, was noted (8/9/11 Medical Treatment Record Government Facility, page 16).  A November 2008 record notes the Veteran's complaints of abdominal pain that a physician thought was likely non-steroidal anti-inflammatory drug (NSAID)-induced gastritis (7/15/11 Medical Treatment Record Government Facility, page 17).  

During the July 2010 VA Persian Gulf War examination, the Veteran reported having diarrhea and that, once every 30 days, he had three to four liquid bowel movements a day, for which he did not take any medication.  He had had no weight loss or weight gain, and no nausea or vomiting.  The Veteran had some abdominal cramping with pain.  He has no history of abdominal trauma and no abdominal surgeries.  The examiner diagnosed irritable bowel syndrome "a condition conceded as occurring in service members having served in [S]outhwest Asia".

In May 2014, the Veteran reported that he took medication (Omeprazole) for stomach problems and IBS for at least eight years (6/4/14 VA 21-4138 Statement in Support of Claim).  

Gastroesophageal reflux disease (GERD) was noted in an August 2016 VA primary care record (1/4/17 CAPRI, page 3).

Here, the July 2010 VA examiner diagnosed IBS.  IBS is on the list of medically unexplained chronic multisymptom illnesses subject to presumptive service connection.  38 C.F.R. § 3.317, Note to paragraph (a)(2)(i)(B)(3).  Nexus evidence is not required.  See Gutierrez, 19 Vet. App. at 8-10.  The competent evidence of record also shows symptoms of IBS consistent with a compensable disability rating of 10 percent, that is based on moderate IBS with frequent episodes of bowel disturbance with abdominal distress. See 38 C.F.R. § 4.114, Diagnostic Code 7319 (2016).  In that regard, the July 2010 VA examination report shows that the Veteran reported having three to four episodes of liquid bowel every 30 days with some abdominal cramping with pain.  Further, IBS was noted as far back as 1998.  Based on the above, service connection for IBS, as a qualifying chronic disability of chronic multisymptom illness, is warranted.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

d) Breathing Problems

Contentions

The Veteran contends he has a disorder manifested by breathing problems that had its onset during his service in the Persian Gulf War when he was exposed to burn pits and had significant respiratory problems (10/24/16 Affidavit).

In May 2014, the Veteran stated that, while on active duty during Desert Storm service from 1990 to 1991, he started to have "funny sounds" when he breathed (10/25/16 VA 21-4138 Statement in Support of Claim).  He worked near burning oil wells in Saudi Arabia while transporting equipment from the port of Saudi Arabia to the desert and saw black soot in his spit and nasal mucus.

Facts and Analysis

Service treatment records do not discuss complaints or diagnosis of, or treatment for, breathing problems.  On the March 1994 Report of Medical History completed when he was examined prior to discharge, the Veteran checked yes to having shortness of breath, pain or pressure in his chest, and high or low blood pressure, and the examiner noted shortness of breath, chest pain, one episode of high blood pressure (7/30/14 STR Medical, page 3).  The Veteran's lungs and chest were normal on examination at that time.  Id. at 86.

The post service evidence includes the July 2010 VA Persian Gulf War examination report.  The Veteran reported occasionally having a sense that he was not getting enough air.  He had a rare productive cough that rarely produced sputum and he occasionally saw a blood streak in the sputum, but not regularly.  The Veteran was not asthmatic or anorexic.  He used a CPAP for obstructive sleep apnea.

On examination, the examiner found that the Veteran had restrictive disease due to an obese abdomen.  Pulmonary function test results indicated a mild extrinsic obstructive defect that, in the examiner's opinion, was due to abdominal obesity.  The diagnosis was extrinsic restrictive pulmonary condition at least as likely as not caused by abdominal obesity, but not by military service.

The Board recognizes the Veteran's genuine belief that his respiratory disability is related to his active military service.  He is not, however, competent to render an opinion as to the etiology of his respiratory disability that involves a complex system of the human body.  Further, the Veteran has submitted no evidence beyond his own statements demonstrating the onset of a respiratory disability during his active service. 

While the Veteran is competent to report observable symptoms such as shortness of breath, he is not competent to provide evidence as to more complex medical issues, such as the underlying etiology of his respiratory disability.  See Kahana, 24 Vet. App. at 433-34.  See 38 C.F.R. § 3.159 (a)(2) 

The July 2010 opinion from the VA examiner, a physician, is the most probative evidence of record on the question of a nexus to service.  It shows that the claims file was extensively reviewed and the Veteran's reports and relevant facts were duly considered.

Since the VA physician-examiner's opinion was based on a review of the pertinent history, and was supported by a detailed rationale, it provides compelling evidence against the Veteran's claim. The VA physician did not only provide data and conclusions, but also provided a clear and reasoned analysis that the Court has held is where most of the probative value of a medical opinion comes is derived.  See Nieves-Rodriguez, 22 Vet. App. at 303-04.

The Veteran believes that his claimed disability is related to his active service, but this opinion is of no probative value, because he lacks the medical expertise needed to attribute his respiratory disability to active military service, as opposed to the other possible causes.  The VA examiner was well qualified to assess the causes of the breathing disability and provided extensive reasons for his opinions.  For this reason and those noted above, the Board finds that the 2010 VA examiner's opinion outweighs that of the Veteran. 

There is no competent and credible lay or medical opinion or evidence to refute the July 2010 VA examiner's opinion.  As such, the Board finds that the weight of the probative evidence of record is against a finding that the Veteran has a disability manifested by breathing problems that is causally or etiologically related to any disease, injury, or incident, in service.  Consequently, service connection is not warranted. 

In sum, a preponderance of the medical and lay evidence of record is against the Veteran's claim for service connection for a disability manifested by breathing problems including as due to undiagnosed illness and medical unexplained chronic multisymptom illnesses and his claim must be denied.  The benefit-of-doubt rule does not apply when the Board finds that a preponderance of the evidence is against the claim.  Ortiz, 274 F. 3d at 1365.


2. Increased Ratings

Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet App 119, 125-26 (1999).

In the case of an increased rating, a claimant may also experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016). 

The Veteran's statements describing the observable symptoms of his service-connected disabilities are deemed competent.  These statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.

A. Headaches

Rating Criteria

Diagnostic Code 8100, that provides the rating criteria for migraine headaches, does not contain provisions for a zero percent evaluation.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2016).

Under Diagnostic Code 8100, migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months merit a 10 percent evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

A 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on average once a month over the last several months.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  A maximum 50 percent schedular rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.  The rating criteria do not define "prostrating" and the United States Court of Appeals for Veterans Claims (Court) has not undertaken to define "prostrating."  According to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, Third College Edition (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."

Additionally, in Pierce v. Principi, the Court explained that "nothing in DC 8100 requires that the claimant be completely unable to work in order to qualify for a 50% rating" because "[i]f 'economic inadaptability' were read to import unemployability," a claimant who "met the economic-inadaptability criterion, would then be eligible for a rating of total disability based on individual unemployability [(TDIU)] . . . rather than just a 50% rating."  18 Vet. App. 440, 446 (2004).  In addition, the Court in Pierce acknowledged the Secretary's concession that the phrase "productive of severe economic inadaptability" in DC 8100 should be construed as either "producing" or "capable of producing" severe economic inadaptability.  Id. at 445.

The August 2010 rating decision assigned an initial noncompensable rating for headaches from February 4, 2010.  In the November 2012 rating decision, 
a 50 percent rating was assigned from February 27, 2012.

Facts and Analysis

An October 2010 VA primary care reflects the Veteran's 20-year history of occipital headaches since 1990 with radiating pain to his eyes and the back of his skull and  (8/9/11 Medical Treatment Record Government Facility, page 42).  Bright light bothered him and the headaches came on suddenly, lasted a few hours and occurred twice a week, for which he took Tylenol.  The assessment was migraine headaches with symptoms that worsened.

In February 2011, L.B., the Veteran's immediate supervisor reported that the Veteran complained "for some time" of suffering from migraine headaches (4/4/12 Buddy/Lay Statement).  His headaches were excruciating and interfered with his work performance.  Workplace factors that aggravated his condition included lighting, room temperature, and excessive computer use.  L.B. allowed the Veteran to make adjustments such as dimming lights, adjusting the thermostat and deadlines to accommodate him when possible.  There were times when the Veteran was unable to attend work or left early if the conditions could not be adjusted or met.  The Veteran was a valued employee and L.B. was pleased with his work performance, but stated that "his migraines interfer[red] with his work performance and can lead to safety issues in the workplace."

The February 2012 VA neurology evaluation indicates that the Veteran had a history of headaches since 1991, and averaged five per week, that lasted, on average, several hours, and were associated with nausea but no emesis (11/1/16 CAPRI, page 3).  His pain was bifrontal or right temporal radiating to the occiput, sometimes starting in the occiput and, if so, tended to stay there without radiation.  There were no known precipitators.  The Veteran was given Tylenol #3 that helped but this was stopped so he currently just took over the counter medications that helped without fully relieving pain, but the headache often returned after the medication wore off.  He had a history of obstructive sleep apnea and used a CPAP that apparently had no influence on headaches.  He was never on migraine-specific medications or migraine prophylactic medications.  The neurologist prescribed a trial of Imitrex at headache onset and after two hours as needed and a trial of Topamax for prophylaxis.

During the August 2012 VA examination, the Veteran reported having three to four throbbing headaches a week that were accompanied by nausea and photo/phonophobia and lasted one hour to several hours.  The Veteran was non-functional during many of his headaches.  He took Tylenol with codeine and Topiramate for relief.  The examiner reported that the Veteran had prostrating headaches more frequently than once a month and very frequent and prostrating prolonged attacks of headache pain that impacted his ability to work as he missed work or left work (when the headache occurred).

In the June 2014 VA urgent care record, the Veteran reported having daily headaches and that he used to have migraines three to four times per week (11/1/16 CAPRI, page 16).

The March 2015 VA record shows the Veteran had "regular" migraines two to three times a week, then had worse migraines every two or three months in which he had syncope associated with it (11/1/16 CAPRI, page 20).  He had a migraine since the previous day accompanied by nausea and photo/phonophobia.

A June 1, 20015 VA primary care noted indicates that the Veteran reported that he got headaches and will sometimes "pass-out" for hours, with the last episode the past weekend when he was "out" for four hours  (11/1/16 CAPRI, page 20).  

The July 2015 VA neurology record shows that the Veteran had three headaches a week that lasted an hour to three days and, on average, lasted four hours or more (11/1/16 CAPRI, page 21).  He had headaches without passing out and he had syncope without headaches at times.  The Veteran had three headaches a week that lasted an hour to three days and, on average, lasted four hours or more for which he took Excedrin that helped some.  He also took Topamax.

The April 2016 VA neurology record shows that the Veteran still had bad headaches two to three times a week for which he took Excedrin and was still taking Topamax (11/1/16 CAPRI, page 35)

The Veteran is competent to report the severity of his headache symptomatology, including its frequency, and severity.  See, e.g., Layno v. Brown, 6 Vet. App. at 465.  The Veteran's statements are credible and consistent, and are not contradicted by other evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005). 

The Veteran has reliably reported frequent, daily or nearly daily, severe headaches throughout the appeal period.     

These reports show that his headaches are frequently completely prostrating and prolonged.  The February 2011 report from L.B., that the Veteran's migraine headaches interfered with his work performance and led to safety issues in the workplace, suggests severe economic inadaptability.  See Pierce, 18 Vet. App. at 445 (stating that the phrase "productive of severe economic inadaptability" in DC 8100 should be construed as either "producing" or "capable of producing" severe economic inadaptability); see also 38 U.S.C.A. § 5107(b) ("When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.").  The level of symptomatology since the effective date of service connection has been more nearly approximated by very frequent and prolonged prostrating migraines productive of severe economic inadaptability.  As such, the schedular criteria for the maximum, 50 percent, rating under Diagnostic Code 8100 are met. 

In sum, the Veteran's headache symptomatology exceeds that contemplated in the criteria for a noncompensable rating, and most nearly approximates that for the 
50 percent rating since the initial grant of service connection on February 4, 2010.  38 C.F.R. § 4.7.  This is the maximum allowable schedular rating available for the headache disability.  The benefit of the doubt has been applied where applicable.  38 U.S.C.A. § 5107(b).

Entitlement to a TDIU is potentially an element of all claims for increased initial rating.  See Rice v. Shinseki, 22 Vet. App. 447, 53-54 (2009).  The matter of entitlement to a TDIU is discussed in the Remand below.

B. Neck Scar

Rating Criteria

The Board notes that, during the pendency of the Veteran's appeal, the criteria for rating skin disabilities were revised effective October 23, 2008.  However the amendments only apply to applications for benefits received on or after October 23, 2008 or where the Veteran specifically requests review under those regulations.  73 Fed. Reg. 54,708 (Sept. 23, 2008).  The Veteran's claim for an increased rating for body scars was received on April 8, 2008.  While he can request a review under the new criteria, he has not requested such a review in this case.  However, in the August 2011 statement of the case, the AOJ only considered the Veteran's rating claim for his body scars under the revised rating criteria, effective October 23, 2008.  Nevertheless, the revised criteria of Diagnostic Codes 7800 and 7806 are essentially the same as the former criteria for the purposes of rating the Veteran skin disability.

Under Diagnostic Code 7800, a 10 percent evaluation is warranted for scars of the head, face, and neck when there is one characteristic of disfigurement.  A 30 percent evaluation requires visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.

In Note 1 under Diagnostic Code 7800, the eight characteristics of disfigurement are: a scar 5 or more inches (13 or more centimeters (cm)) in length, scar at least one-quarter inch (0.6 cm) wide at its widest part, surface contour of scar elevated or depressed on palpation, scar adherent to underlying tissue, skin hypo-or hyper pigmented in an area exceeding six square inches, skin texture abnormal (irregular, atrophic, shiny, scaly, etc) in an area exceeding six square inches, underlying soft tissue missing in an area exceeding six square inches, and skin indurated and inflexible in an area exceeding six square inches.  Also, in Note 3, one is to take into consideration unretouched photographs when evaluating under these criteria.

Under Diagnostic Code 7804 one or two painful or unstable scars warrants a 
10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7804.  

Facts and Analysis

A March 2009 VA examination report notes that the Veteran had a cyst removed from his posterior neck in service (3/5/09 VA Examination, page 6).  He said that the scar healed and did not cause any pain, dysfunction, or limitation, and that he had no current complaints.  

Examination revealed that the Veteran's neck scar was on the posterior neck hairline and barely visible.  Its maximum width was 1/4 inch and its maximum length was 1/2 inch.  There was no pain on palpation, and no adherence, limitation of motion, instability, or underlying soft tissue damage or loss.  The scar elevation was 1/16 inch with no depression.  The scar was not the same color as normal skin and had mild hypopigmentation that was barely visible at the hairline.  The texture of the scarred area was normal.  There was no induration or inflexibility and there was no disfigurement or asymmetry of the head, face and/or neck.  The scar caused no functional impairment.

An August 2009 VA examination report indicates that the Veteran had a neck scar that was painful when he was lying down.  The scar was on his posterior scalp (neck), just above the hairline (it was covered with hair and barely visible), and measured 0.5 cm long by 0.4 cm wide with no disfigurement.

A December 2014 VA examination report indicates that the Veteran had a scar of the left neck that was not painful.  It was 0.2 by 0.1 cm, with no adherence, abnormal pigmentation, gross distortion or asymmetry or loss of function.

Here, the weight of the probative medical and lay evidence does not remotely demonstrate that the Veteran's neck scar causes disfigurement such as to warrant a compensable rating under Diagnostic Code 7800, nor has the Veteran asserted that there is disfigurement or limited function.  However, he told the August 2009 examiner that the scar is painful when he was lying down.  Based on this competent and credible lay evidence, the Board finds that a 10 percent rating is warranted for a painful scar under Diagnostic Code 7804.

However, the Board finds a rating higher than 10 percent is not warranted.  In this regard, the March 2009 examiner measured the scar to be 1/4 inch wide by 1/2 inch that might suggest one characteristic of disfigurement (a scar at least on-quarter inch (0.6 cm) wide at widest part), although the August 2009 examiner measured the scar to be 0.5 cm long by 0.4 cm wide and the December 2014 examiner measured it to be 0.2 cm by 0.1 cm, that was under the requirement measurement.  The March 2009 examiner reported that the scar was elevated 1/16 of an inch with no depression, although such was not reported by the subsequent examiners, and the March and August 2009 examiners described the scar as barely visible.  In any event, the Board concludes that these findings are not the functional equivalent of two characteristics of disfigurement such as to warrant a 30 percent rating for the Veteran's neck scar under Diagnostic Code 7800.

Other than the report of pain, the Board concludes that there are no other findings regarding the Veteran's neck scar upon which a rating higher than 10 percent may be assigned.  38 C.F.R. § 4.118.

As such, a 10 percent rating, but not higher, is granted for the Veteran's neck scar.  38 C.F.R. § 4.118, Diagnostic Code 7804.  The benefit of the doubt has been resolved in his favor to this limited extent.  38 U.S.C.A. § 5107(b).


ORDER

New and material evidence has been received to reopen the claim for a bilateral knee disorder; the petition to reopen is granted.

Service connection for bilateral hearing loss is granted.

Service connection for hypertension is denied.

Service connection for PTSD is granted.

Service connection for blackouts is granted.

Service connection for CFS, to include as due to undiagnosed illness and medically unexplained chronic multisymptom illnesses, is denied.

Service connection for IBS is granted.

Service connection for a disorder manifested by breathing problems, to include as due to undiagnosed illness and medically unexplained chronic multisymptom illnesses, is denied.

An initial 50 percent rating for headaches is granted from February 4, 2010.

A 10 percent rating, but not higher, is granted for a neck scar.


REMAND

Service Connection

Bilateral Knee Disorder

As noted above, the Board reopened the Veteran's bilateral knee disability claim, to include ostearthritis that may be related to service.  As such, the Board finds that VA's duty to provide an examination has been triggered and a remand is necessary.

Sleep Apnea

The Veteran seeks service connection for sleep apnea.  He experienced extreme fatigue in service and, on one occasion, had a "close-call" when he suddenly fell asleep at the wheel in a vehicle with passengers (10/24/16 Affidavit, page 1).  The impression of the September 2005 sleep study was that the Veteran had severe sleep apnea (7/15/11 Medical Treatment Record Non Government Facility, page 54).

An opinion is needed to determine the etiology of the Veteran's sleep apnea including whether it is due to a disease or injury during active service.  See McLendon, 20 Vet. App. at 83; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Joint Pain of the Bilateral Hands and Elbows

The Veteran asserts that he has bilateral hand and elbow pain since his active military service.  

The July 2010 VA examiner noted the Veteran's complaints of joint pain in the hands and finger pain in the proximal interphalangeal joints of the 2nd to 5th fingers.  X-rays were normal.  The diagnosis was strain of the 2nd to 5th metacarpophalangeal joints of both hands.  The examiner stated that "this condition in light of lack of objective documentation of hand conditions in the military and at the Tallahassee [VA] Outpatient Clinic is not likely caused by Gulf War service or military service.

The Veteran also reported chronic bilateral elbow pain.  The examiner noted no inflammatory arthritis.  X-rays were normal.  The diagnosis was bilateral elbow strain not likely caused by service in Southwest Asia.  The examiner's rationale was "service medical records and [VA] records and physical examination."

It appears that a basis for the examiner's negative etiological opinion was the absence of evidence of treatment for hand and elbow problems in the Veteran's service treatment records.  See e.g., Dalton v. Nicholson, 21 Vet. App. 23(2007) (stating that an examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  

Further, a December 2011 VA primary care record indicates that the Veteran had previous X-rays that showed elbow arthritis (1/5/12 Medical Treatment Record Government Facility, page 1).  In May 2015, the VA rheumatologist evaluated the Veteran and noted mild pain on the sides of his fingers between the proximal interphalangeal and metacarpal phalangeal joints.  Some early signs of DISH were noted.

Given the recent clinical findings, and the inadequate examiner's opinion, the Board finds a remand is necessary for a new opinion.

Photos

During an August 14, 2008 VA outpatient Dermatology Consult at the VA Tallahassee Outpatient Clinic (TOPC), digital photos of the Veteran's skin disability were taken (6/29/09 Medical Treatment Record Government Facility).  Photos of his skin were also taken on July 29, 2010 at the VA TOPC (1/20/11 Medical Treatment Record Government Facility, page 24).

In response to the request to "give specific diagnosis and describe appearance and location", the October 2016 examiner stated "please refer to photos".  The Board is unable to locate any of the photos in the Veteran's claims file.  

Efforts should be made to obtain the photos of the Veteran taken on August 14, 2008, July 29, 2010, and during the October 25, 2016 VA skin diseases examination.

Body Scars (left knee and thigh)

The photos mentioned above may include the Veteran's left knee and thigh scars at issue.  The Board will defer consideration of the increased rating for the scars on the left knee and thigh pending receipt of the action requested below.  Additionally, the Board notes that there is no indication that the Veteran uses topical corticosteroid for the left knee and thigh scars or that he potentially would be entitled to a higher disability rating under the applicable diagnostic code(s) in 38 C.F.R. § 4.118 if topical application of a corticosteroid were considered a "systemic therapy".  As such, the Board finds that the Johnson stay does not apply to this issue and a remand for the above development is appropriate.

SMC/TDIU

Given the Board's determination herein, that grants service connection for bilateral hearing loss, PTSD, IBS, and blackouts, the AOJ must have the opportunity to assign appropriate disability evaluations prior to appellate consideration of his TDIU and SMC claims.  The Board will defer consideration of the Veteran's claims for a TDIU and SMC, to give the AOJ the opportunity to assign disability evaluations and complete the action requested below.


Records

Recent medical records regarding the Veteran's treatment in the North Florida/South Georgia VA Healthcare System, including the VA medical centers (VAMCs) in Gainesville, Lake City, and Tallahassee OPC, since November 2016.
 
Accordingly, the case is REMANDED for the following actions:

1. Obtain all photos of the Veteran taken on August 14, 2008 and July 29, 2010 at the VA Tallahassee OPC, and during the October 25, 2016 VA skin diseases examination.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

2. Obtain all medical records regarding the Veteran's treatment with VA since November 2016.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claims.

3. After completion of the development requested above, schedule the Veteran for VA orthopedic examination by a physician (or appropriately qualified examiner) to determine whether any current bilateral knee, hand, or elbow disability is related to a disease or injury in service.  

The claims file should be reviewed by the examiner to become familiar with the pertinent medical history.


a. Bilateral Knee

The examiner should opine whether it is at least as likely as not that any bilateral knee disability (including osteoarthritis) present since 2008, is the result of a disease or injury in active service, or had its onset in such service.

b. Joint Pain of the Left and Right Hands

The examiner should opine whether it is at least as likely as not that any bilateral hand disability (including strain of the 2nd-5th metacarpophalangeal joints and DISH) present since 2008, is the result of a disease or injury in active service, or had its onset in such service.

c. Joint Pain of the Left and Right Elbows

The examiner should opine whether it is at least as likely as not that any bilateral elbow disability (including bilateral elbow strain, DISH, and arthritis) present since 2008, is the result of a disease or injury in active service, or had its onset in such service.

d. The examiner is to provide a comprehensive rationale for each opinion. 

e. The Veteran is competent to report symptoms and observable history.

f. The absence of evidence of treatment for hand, elbow, or knee problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

g. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

4. Schedule the Veteran for a VA examination by a physician (or appropriately qualified examiner) with expertise in evaluating sleep disorders to determine whether any current sleep apnea disability is the related to a disease or injury in active service.  The examiner should note that the claims file, including this remand, were reviewed, and address the following:

a. Did any current sleep apnea disability (any such disability shown since 2008)., to include the diagnosis via the 2005 sleep study, at least as likely as not have its onset in active service or is it otherwise the result of a disease or injury in active service?

b. The examiner is to provide a comprehensive rationale for each opinion.

c. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

d. The absence of evidence of treatment for sleep/respiratory problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion. 

e. The examiner is advised that the Veteran is competent to report in-service sleep problems, his symptoms and history, and such reports, including those of a continuity of sleep symptoms since service, must be specifically acknowledged and considered in formulating any opinions.

5. If any benefit sought on appeal remains denied, then the AOJ should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


